Land, J.
The plaintiff, an attorney-at-law, sues to recover a fee of ten thousand dollars, for professional services rendered.by him to tho defendant in the suit of The Heirs of General Lafayette v. Pontalba et als., in the Circuit Court of the United States for the Eastern District of Louisiana, and in the Supreme Court at Washington.
The evidence establishes, that the suit mentioned involved title to a large and valuable real estate situate in the rear of the city of New Orleans ; that its defence required an unusual degree of research and labor on the part of counsel; and further, that the suit was decided in favor of the defendant, and that the fee claimed by the plaintiff is a reasonable compensation for his professional services in that cause.
The employment of the plaintiff, and the rendition of services by him in defence of the suit, are admitted ; but the defendant contends, that the plaintiff had contracted with her an obligation to defend her rights in that litigation without fee or compensation. The evidence of that obligation, it is alleged, is contained in a letter which was written by the plaintiff to the defendant, and which is in the following words :
“ Nouvelle-Orléans, le 11 Décembre, 1848.
“ Madame la Baronne de Pontalba :
“ Madame : A votre demande, je vais retracer a la hate et bien brievement le sujet de la conversation que nous venons d’avoir.
“ Je vous ai dit que votre procos contre Evariste Bla7tc est sur le point d’étre flxé ; que je serai prét a le plaider le jour oú il sera fixé ; qu’á moins d’un empéchement que je ne puis pas prévoir, et qu’il n’est pas en mon pouvoir d’écarter, (tel que les affaires antérieurement iixées, qui occuperaient le temps désig'né pour cette cause, ou la maladic du juge Bullard, votre adversaire,) elle sera plaidée le jour pour lequel elle sera fixée; que s’il y a appel du jugement de la cour inférieure, l’appel pourra probablement étro plaidé dans trois mois depuis l’enregistrement du dossier.
“ Je vous ai dit aussi, queje ne connaissais pas de meilleur titre sur la terre en contestation entre vous, Messrs. Moore & Nicolet et Evariste Blanc, que votre titre et celui de Messrs. Moore 16 Nicolet réunis.
“Vous avez ensuite proposé de faire une transaction avec Messrs. Moore <& Nicolet, par laquelle vous partageriez également entre vous la torre en contesta*692tion, et qui est la memo terre que ees messieurs out achetée, en deux morceaux, de la Banque du Oanal et d’autres personnes, á la condition expresso quo vous n’auriez aucuns honoraires d’avocats, ou outres frais quelconques, á payer. Vous étes done convenue de signer la transaction preparée par Jules Mossy, notaire public, ou d’en signer une semblable. Jem’engage de mon cote <i plaider le proces contre E. Blanc sans compensation pour la part que vous en vetirerez. et de payer votre part des frais du proces, jusqu’au jugement final. Les frais de partage et de vente vous resteront seuls á charge.
“ Agreez, Madame, l’assurance de ma haute considération.
“Sigilé, Louis Janix.”
The words of this letter are clear and explicit, and refer exclusively to tho lawyer’s fees in the suit then pending against E. Blanc, and can by no reasonable construction be held to apply to fees in any other case. The letter, considered as the evidence of an obligation, must be construed according to the ordinary rules of interpretation prescribed for contracts in general, and its intent determined by the clear and explicit words in which it was written. The plaintiff, on his part, bound himself to prosecute the suit against E. Blanc, for tho defendant, without compensation, but for nothing more, so far as fees for his professional services were the subject-matter of his undertaking, and the letter must be held to express the full extent of his obligation.
The fact that the plaintiff received a liberal fee for his services in the suit against E. Blanc, is immaterial in this controversy. And the further facts, that the plaintiff defended the suits of Copland v. Pontalba, and of Arrcwsmith v. Durel, for the defendant, without compensation, are also immaterial in this case, because in those suits he acted f<5r the defendant in consideration of foes previously paid, and in pursuance of a special written agreement to that effect.
The fee demanded appears to be large, but its reasonableness is well sustained by the testimony of gentlemen who stand high in the legal profession, and who had peculiar means of knowledge touching the nature of the suit against the defendant, and the research and labor necessary to its proper defence.
The judgment of the lower court is in favor of the plaintiff for the amount claimed, and must be affirmed.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.